Case 2:19-cv-05673-MWF-JPR Document 27 Filed 10/25/19 Page 1 of 2 Page ID #:987


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-5673-MWF (JPRx)                          Date: October 25, 2019
 Title:   Frederic Maupin v. Alex Azar
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

 Proceedings (In Chambers): ORDER GRANTING IN PART DEFENDANT’S EX
                            PARTE APPLICATION TO EXTEND
                            DEFENDANT’S TIME TO OPPOSE PLAINTIFF’S
                            SUMMARY JUDGMENT MOTION AND TO
                            VACATE THE NOVEMBER 18, 2019 HEARING
                            [23]


       Before the Court is Defendant Alex Azar’s Ex Parte Application to Extend
 Defendant’s Time to Oppose Plaintiff’s Summary Judgment Motion and to Vacate the
 November 18, 2019 Hearing, filed on October 18, 2019. (Docket No. 23). On October
 21, 2019, Plaintiff filed an Opposition. (Docket No. 24).

       For the reasons discussed below, the Application is GRANTED in part.

        The Court understands that an AUSA might have a heavy workload, but the
 entire requested relief is unjustified for the reasons that Plaintiff has articulated.
 Plaintiff has the right to attempt to get an early resolution of the action on a narrow
 issue of law – the Court hasn’t examined the underlying motion and has no idea if it is
 meritorious or not. If the Secretary believes that the full record is necessary to oppose
 the motion, then he can say so in his opposition. Fed. R. Civ. P. 56(d).

       For now, the hearing date remains on November 18, 2019. The opposition is
 due on November 5, 2019. The optional reply is due on November 12, 2019. The


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-05673-MWF-JPR Document 27 Filed 10/25/19 Page 2 of 2 Page ID #:988


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 19-5673-MWF (JPRx)                        Date: October 25, 2019
 Title:   Frederic Maupin v. Alex Azar
 Court strongly encourages the parties to agree on a new hearing date and briefing
 schedule and a realistic date by which the record will be filed.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
